UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7121



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGORY JONES, a/k/a Boo,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Benson E. Legg, Chief District Judge.
(CR-95-234, CA-99-186-L)


Submitted:   December 20, 2002            Decided:   January 8, 2003


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Jones, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Jones seeks to appeal the district court’s orders

denying relief on his motion filed under 28 U.S.C. § 2255 (2000)

and denying reconsideration of that order.          We have reviewed the

record and conclude for the reasons stated by the district court

that Jones has not made a substantial showing of the denial of a

constitutional right.      See United States v. Jones, No. CR-95-234;

CA-99-186-L (D. Md. May 21, 2002; June 27, 2002).        Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2